Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated December 8, 2021 is acknowledged.
Claims 1, 3, 5-9, 11-20, 23 and 24 are pending.
Claims 2, 4, 10, 21 and 22 are cancelled.
Claims 1, 3 and 9 are currently amended.
Claims 9, 11-20, 23 and 24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 3 and 5-8 as filed on December 8, 2021 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of claim 3, the previous objection to claim 3 is withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Objections:  Specification
and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Response to Arguments:  Specification
Applicant’s amendment of Table 1A of the specification is acknowledged.  However, the basis of the objection is that trademarks identify a source of goods not the goods, or in this case the chemicals, per se.  Therefore, the objection is properly maintained.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
copy provided).  It is unclear how to reconcile claimed melting point ranges of claims 7 and 8 with the fact that menthyl salicylate does not melt within this range or with the fact that menthyl salicylate cannot form a “shell” as claimed because it is a liquid.  The instant, as-filed specification fails to remedy the ambiguity because the broader disclosure recites various, alternative aspects of desired results without disclosing how said results are achieved (e.g., paragraph [0050] discloses the claimed melting point ranges) and the one exemplary embodiment (e.g., paragraphs [0089]-[0091]) does not appear to comprise ingredients which melt in the claimed ranges and also does not appear to disclose capsules comprising a methyl salicylate shell surrounding a core forming space as required by claim 1 as currently amended.   

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gosselin et al. (US 2014/0341958, published November 20, 2014, of record) in view of Dihora et al. (US 2017/0002302, published January 5, 2017, of record); Gezundhait et al. (US 2017/0245493, published August 31, 2017, of record); and Lapidot et al. (US 7,758,888, published July 20, 2010).
Gosselin teach silica microcapsules having a core / silica shell / functional surface structure (title; abstract; Figures; paragraph [0102]; claims).  The shell is porous (paragraphs [0012]-[0013]).  The microcapsules have a diameter from about 0.1 to 1500 microns; for example, the microcapsules have an average diameter from about 0.1 to 10 microns, from about 10 to 100 microns, from about 100 to 500 microns (paragraphs [0009], [0103], [0157]; Figures).  
The microcapsules may have a melting point from about 1600 to 1725 ºC (paragraphs [0020], [0111]), as required by instant claims 7 and 8.
The microcapsules may further comprise an active such as a cosmetic oil, a fragrance, or/and a perfume; the active may be encapsulated in the microcapsules or linked to the surface (paragraphs [0025]-[0026], [0031], [0113], [0115]).  Gosselin further teach the microcapsules may comprise an active such as an insecticide, an herbicide or/and a fungicide (paragraph [0026]).
derived from a formulation comprising a carrier material) (paragraphs [0033]-[0060]; Example 6), as required by instant claim 3.  Regarding claims 3, 5 and 6, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  The oil phase is part of an emulsion comprising one or more surfactants (paragraph [0034]; Example 6), as required by instant claim 6.  The process may further comprise reacting the formed microcapsules with a functionalizing reagent to functionalize the surface; the functional groups allow the microcapsules to gain affinity or adhesion to the matrix of inter alia textiles (binder) (paragraphs [0045], [0086], [0110]), as required by instant claim 5.
Although Gosselin disclose microcapsules having diameters which overlap the diameters as required by claim 1, Gosselin do not specifically disclose at least three portions having diameters from about 0.1 to 10 to 100 to 500 microns.  
Gosselin do not teach a microcapsule shell comprising methyl salicylate as required by claim 1.
These deficiencies are made up for in the teachings of Dihora, Gezundhait and Lapidot.
Dihora teach consumer products providing multiple blooms of fragrance, the multiple blooms of fragrance provided by different populations of microcapsules (title; abstract; claims).  A first population has a first median particle size, a second population has a second median particle size, wherein the first size and the second size are different (claim 1).  The size of the microcapsule appears to play a role in the amount of perfume release (paragraphs [0030], [0032], [0076], [0204]).  Microcapsules having a mean particle size of about 26 microns release significantly less perfume at 4 hours as compared to particles having a mean particle size of 
Gezundhait teach non-woven fabrics containing microencapsulated essential oils for preservation of crops; the essential oils provide insecticidal, fungicidal, fungistatic, spoilage retardant properties (title; abstract; paragraph [0010]; claims).   Essential oils encompass combinations and derivatives thereof; derivatives include inter alia methyl salicylate (paragraphs [0022], [0024], [0044], [0053], [0055], [0083]; claims 9 and 10).  The essential oil may be co-encapsulated with an additional active agent (paragraph [0077]).
Lapidot teach microcapsules having a core-shell structure, wherein the shell comprises an inorganic polymer inclusive of silica (title; abstract; Examples; claims).  The microcapsules are designed to release active ingredient(s) following application; the release / delivery of the active may be effected by extraction (abstract; column 15, line 23 through column 17, line 12).  Active ingredients include methyl salicylate (paragraph bridging columns 17 and 18; Examples 1 and 2).  Example 1 discloses methyl salicylate encapsulated in silica particles of 0.5 to 10 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microcapsules of Gosselin to comprise a mixture of different populations having different particle sizes as taught by Dihora in order to provide multiple blooms of fragrance or other active.  There would be a reasonable expectation of success because Gosselin disclose numerous populations of microcapsules inclusive of populations having an average diameter from about 0.1 to 10 microns, from about 10 to 100 microns, from about 100 to 500 microns and because Gosselin disclose the microcapsules may comprise an active such as a cosmetic oil, a fragrance, or/and a perfume.   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the multiple populations of silica microcapsules having a core / silica shell / functional surface structure for delivery of active agents inclusive of methyl salicylate rendered obvious by the combined teachings of Gosselin, Dihora and Gezundhait would comprise the active / menthyl salicylate in the core as well as in the porous silica shell because Lapidot teach one of the mechanisms by which silica capsules release actives inclusive of methyl salicylate is by extraction, e.g., the menthyl salicylate must pass through and therefore be present within the silica shell.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are moot in light of the new grounds of rejection necessitated by amendment.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (CN 1634095 A, as evidenced by the Derwent abstract) discloses a capsule shell comprising gelatin, glycerin and methyl hydroxybenzoate (synonym for methyl salicylate).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633